DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on December 9, 2020 is acknowledged. Claims 1-8 and 12-17 are pending in this application. Claims 1, 3-4, 7-8, 12-15 have been amended. Claims 9-11 have been cancelled.  Claims 16-17 are new.  All pending claims are under examination in this application. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on December 10, 2020 is acknowledged. A signed copy is attached to this office action. 

Claim Objections
Claims 16-17 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 14-15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 7-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “EVA” in claim 1 is used by the claim to mean “ethylene-ethyl acetate copolymer,” while the accepted meaning is “polyethylene vinyl acetate copolymer.” The specification on page 5 discloses EVA is polyethylene-vinyl acetate copolymer, therefore, it is unclear is Applicant is claiming EVA to be polyethylene-ethyl acetate copolymer or polyethylene-vinyl acetate copolymer. For purpose of examination, 
Regarding claim 3, the claim recites “the ratio of drug to EVA material in the core layer ranges from 20% to 40%”. However, it is unclear what the ratio is. A ratio is routinely annotates as 1:1 or the like. It is not clear if Applicant is claiming the core comprises 20-40% of progesterone. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over De Graaff et al. (WO 2005/089723) in view of Progesterone (You and Your Hormones from the Society for Endocrinology, available online July 8, 2017). 
De Graaff discloses a drug delivery system consisting of one or more compartments and comprising a progestogenic compound dissolved in a thermoplastic polyethylene vinyl acetate polymer. If the device has one compartment, the compartment comprising:
A core of thermoplastic polyethylene vinyl acetate copolymer comprising a progestogenic compound, such progestogenic compound being dissolved in the polyethylene vinyl acetate and an estrogenic compound; and 
A skin of the thermoplastic polyethylene vinyl acetate copolymer covering the core (abstract). 
Regarding claim 4, the device of De Graaff can be ring shaped (page 8, lines 15-16). 
Regarding claim 5, the disclosed ring has an outer circumference of between 50 and 60 mm (page 8, lines 18-20). Applicant’s attention is directed to MPEP 2144 IV A which discloses in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Regarding claim 6, the skin (coating) has a thickness of from 10 to 110 m (page 5, lines 9-11). 
Regarding claim 12, De Graaff discloses its device is used to ensure a sufficient pharmaceutical effect for use in contraception and/or hormone replacement surgery (page 3, lines 1-5), which reads on a method of assisted reproduction.
 While De Graaff does not specifically disclose progesterone, he discloses the progestogenic compound can be any compound with progestogenic activity.  
Progesterone belongs to a group of steroid hormones called progestogens. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used progesterone in the device of De Graaff since De Graaff discloses the any progestogenic compound having activity is suitable for use in the device. 

Claims 1-2, 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over De Graaff et al. (WO 2005/089723) in view of Progesterone (You and Your Hormones from the Society for Endocrinology, available online July 8, 2017) and further in view of Laurel et al. (Progesterone Vaginal Ring for Luteal Support, The Journal of Obstetrics and Gynecology of India, (January-February 2015) 65(1):5-10). 
The combined teachings of De Graaff and Progesterone is discussed above.

Laurel discloses vaginal administration of progesterone has many advantages. The main advantage of vaginal administration are the ability to bypass hepatic first pass metabolism, and avoid gastrointestinal absorption leading to less side effects. 
Regarding claim 2, natural micronized progesterone can be used. The product has decreased particle size, increased surface area, and improved absorption (page 7, right column). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used micronized progesterone as taught by Laurel in the device of De Graaff and Progesterone in order to provide an exponential rise in bioavailability with decreased metabolic and vascular side effect. 

Claims 1, 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over De Graaff et al. (WO 2005/089723) in view of Progesterone (You and Your Hormones from the Society for Endocrinology, available online July 8, 2017) and further in view of Ahmed et al. (US 2009/0202612). 
The combined teachings of De Graaff and Progesterone is discussed above.
The combination does not disclose treating a functional uterine bleeding and/or premenstrual syndrome caused by luteal phase defect. 
Ahmed discloses intravaginal rings comprising progesterone. 
Regarding claim 13, progesterone has been used in the treatment of a number of clinical disorders such as luteal phase defects,  dysfunctional uterine bleeding, endometriosis, endometrial carcinoma, benign breast disease, pre-eclampsia, and regimens of in vitro fertilization. The luteal phase of a natural cycle is characterized by 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the vaginal ring of De Graaff and Progesterone  in the method of treatment of Ahmed in order to avoid the possibility of exterior crystallization of the progestogenic compound and still providing sufficient amounts and rates of release  of the progestogenic compound for use in contraception and/or HRT (page 3, lines5-10). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Soler  et al. (WO 2018/197395) which discloses a vaginal sing comprising a drug loaded core comprising a progestrogenic steroid compound, a estrogenic steroid compound, and an EVA copolymer and a non-medicated out layer of EVA copolymer (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615